Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth in Paragraph No. 8 of the Office Action mailed on November 2, 2020, taking into account Applicants’ clarification that the actual characterization methodology claimed is distinct from that pointed to in the prior art reference.  Similar to the prior methodology, Applicants have a heretofor unknown methodology to characterize the surface lubricant property/behavior on the surface of the magnetic layer.  There is no reason to suggest that the delta Spacing after vacuum heating would be identical or overlapping to a delta Spacing determined via the claimed MEK limitations.  While both delta Spacings are seeking to characterize similar lubricant properties by looking at ‘before’ and ‘after’ specific method treatments, there is no basis to suppose that the before and after pictures of both would be identical or even equate to the exact same characterization feature.  As such, the Examiner deems that the present claims are sufficiently patentably distinct and allowable over the prior art of record for the reasons set forth above and as elucidated upon by Applicants.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
In order to better clarify the record, the Examiner wishes to point out the cited patent is the matured patent of a copending application already cited.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 16, 2021